
      
         FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 64
        [CG Docket Nos. 10-51 and 03-123; DA 17-656]
        Petition for Partial Reconsideration, or in the Alternative, Suspension of Action in Rulemaking Proceeding
        Correction
        In proposed rule 2017-15302, appearing on page 33856, in the issue of Friday, July 21, 2017, make the following correction:
        On page 33856, in the second column, in the DATES section, in the fourth line, “July 31, 2017” should read “August 17, 2017”.
        
      
      [FR Doc. C1-2017-15302 Filed 7-24-17; 8:45 am]
       BILLING CODE 1301-00-D
    
  